Title: Peter Derieux to Thomas Jefferson, 6 July 1816
From: Derieux, Peter (Justin Pierre Plumard)
To: Jefferson, Thomas


          
            Monsieur
             Richmond ce 6 Juillet 1816.
          
          Ayant eté informé par L’Enquirer du 26. Juin que Mr Mazzei etoit mort a Pisa le 19. mars der je prends la Liberté de vous supplier de voulloir bien me marquer si vous avés appris qu’il eut fait un Testament  et L’etat de sa succession, me croyant authorisé a y réclamer mes droits,
				en conséquence de mon mariage avec sa belle fille.
          Ce fut en consequence de ce mariage qu’en L’année 1780. Mr Mazzei etant à Paris, y Signa un acte en presence des conseillers du Roy Notaires au Chatelet; par le quel il institua ma femme,  L’héritiere universelle de tous les Biens qu’il laisseroit au jour de son decés, en
				meubles ou immèubles, en quelque lieux quils seroient Situés et sans aucune reserve, il ajouta cependant quil auroit la Liberté d’en disposer par Testament; mais je ne crois pas que cette
				restriction seroit valable en Loi, parcequil declara alors en presence du Comte de Jaucourt, quil n’avoit mis cette clause que pour nous faire le bien traiter dans son vieux age, car Son intention positive etoit qu’aprés sa mort, La fortune qu’il Laisseroit devint La notre.   Je
				puis donc esperer d’aprés ces principes de justice, que Si même il avoit fait un Testament; il ny aura pu reprendre dune main ce quil nous avoit donné de Lautre, ny oublié combien il me fut
				prejudiciable de n’avoir trouvé dans ce quil nous avoit donné d’effectif qu’une terre mauvaise et inculte, dont cependant par Larticle 9. de notre contrat il déclara consentir que le produit en
				discontinueroit d’avoir Lieu a Son profit aussitot que nous viendrions en Virginie.
          Comme vous pouriés penser, Monsieur que la raison qui L’empecha de nous faire pendant sa vie tout le bien que nous en esperions, provenoit peut etre de ce que le mariage n’avoit pas recu son approbation, et que j’ai a coeur de pouvoir vous persuader que ce ne fut pas le cas, je prends la liberté de vous envoyer une de Ses lettres au Cte de Jaucourt ou vous trouverés Jespere que Son attention a lui annoncer quil en avoit fait part a l’ami du Comte de Vergennes demontre assés quil Lui avoit eté agreable.
          Je vous supplie Monsieur en consideration des droits que je me crois fondé a reclamer et me propose de faire valloir dans la Succession de Mr Mazzei, de voulloir bien me rendre le Service de retenir dans vos mains ce que vous pouvés y avoir encore a Lui appartenant Jusqu’a ce que les affaires de sa Succession soient terminés et que les
				Loix ayent prononcé Sur La validité de mes pretentions; J’espere qu’alors mes esperances n’auront pas eu le même Sort que dans La fortune de Me Bellanger, et que je jouirai de La Satisfaction de pouvoir vous rembourser des avances que vous avés eu la bonté de me faire en different tems dont je conserve toujours le plus reconnaissant
				souvenir; et qu’enfin j’obtiendrai peut être avant de mourir la consolation que je demande a Dieu de pouvoir procurer un peu damelioration dans La Situation de mes enfants, qui depuis tant
				danneés
				Languissent comme moi Sous le poids de L’infortune.
          J’ose esperer, Monsieur que vous voudres bien continuer de m’honorer de vos Bontés et protection et etre persuadé des Sentiments du plus profond respect et reconnaissance avec les quels J’ai L’honneur d’être
          Monsieur
          
             Votre très humble et trés obeist Serviteur
            P. Derieux
          
         
          Editors’ Translation
          
            
              Sir
               Richmond 6 July 1816.
            
            Having been informed by the Enquirer of 26 June that Mr. Mazzei died in Pisa on 19 March last, I take the liberty of begging to know if you have learned whether he made a will and the situation of his estate, as I believe I am authorized to claim my
			 rights under it, in consequence of my marriage to his stepdaughter.
            Mr. Mazzei was in Paris in 1780 because of this marriage, and he signed there a document in the presence of the king’s councilors and notaries at the Chatelet. In it, he appointed my wife the sole heir of all
			 the assets he left at the time of
			 his death, both personal property and real estate, wherever they may be located, and with no reservation. While he added that he would be at liberty to dispose of his possessions through a will,
			 I
			 do
			 not believe this restriction to be legally valid, because he declared at the time in the presence of the comte de Jaucourt that he had only added this clause to make us treat him well in his old age, as his positive intention was that his fortune should be ours after his death.   Therefore, I hope, under the principles of justice, that even if he made a will, he could not have taken back with one hand what he had given with the other. Forgetting how
			 harmful it was
			 for me to find out that he had, in fact, given us only poor and barren land, for which he nevertheless declared, in the ninth article of our contract, that he would consent to relinquish his profits as
			 soon
			 as we came to Virginia.
            As you might think, Sir, that he did not do us all the good we had hoped for during his lifetime because he had not approved of the marriage, and that I am intent on persuading you to the contrary, I take the liberty of sending you one of his letters to the comte de Jaucourt. In it I hope you will find proof enough that the marriage pleased him in the fact that he chose to advise the comte that he had sent news of it to the friend of the comte de Vergennes.
            In consideration of the rights in Mr. Mazzei’s estate to which I believe myself entitled and that I intend to claim, I beg you, Sir, kindly to retain in your hands what you may still have that belongs to
			 him until the business of the succession is settled and the law has pronounced on the validity of my claim. I hope then that my expectations will not suffer as they did with
			 regard to
			 the fortune of Madame Bellanger and that I will be happily enabled to reimburse you for the advances you were so kind as to make me at various times and for which I remain extremely
			 grateful. I will finally, perhaps, obtain before I die the consolation I ask God to grant me of being able to improve the situation of my children, who for so many years
			 have
			 languished, as I have, under the weight of misfortune.
            I dare hope, Sir, that you will be willing to continue honoring me with your kindness and protection, and I ask you please to accept my most profound respects and the gratitude with which I have the honor to be
            Sir
            
               Your very humble and very obedient servant
              P. Derieux
            
          
        